Citation Nr: 0926674	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-03 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as secondary to the Veteran's service-connected 
disability of chronic sinusitis with associated headaches 
(claimed as secondary to sinus and headache medications). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1985 to 
February 1990, and had subsequent service in the U.S. Naval 
Reserve, including the period from August 12, 2001 to August 
23, 2002.

The Veteran filed a claim for entitlement to service 
connection for a stomach disorder, to include as secondary to 
a service-connected disability of chronic sinusitis with 
associated headaches (claimed as secondary to sinus and 
headache medications) in July 2002.  The Veteran indicated 
that his disability began during active service caused by 
sinus drainage and medicine prescribed for a sinus condition 
and sinus headaches.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.


FINDING OF FACT

A stomach disorder was not incurred in or aggravated by 
active duty service or by a service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for a stomach 
disorder, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in July 2002 and 
September 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide.  Under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VA must also provide notice how disability 
ratings and effective dates for the award of benefits will be 
assigned if service connection is granted. Although the RO 
did not advise the Veteran of such information, this decision 
confirms the RO's denial of benefits and the Veteran is 
therefore not prejudiced in regards to lack of Dingess 
notice. Proceeding with this matter in its procedural posture 
would not therefore prejudice the Veteran.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, hearing testimony, and lay statements are 
associated with the claims file. The Veteran was afforded a 
VA examination. See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002), 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In VA Form 9 dated February 1, 2005, the Veteran requested a 
hearing before the Board in Washington, DC.  In an attachment 
to VA Form 9, also dated February 1, 2005, the Veteran 
indicated that prior to his file being sent to the Board, he 
wanted a personal hearing before a RO hearing officer.  This 
request was reiterated in an August 2005 statement in support 
of his claim. An informal conference was held in lieu of a 
hearing in April 2006.  In May 2007, and again in September 
2007, the Veteran again requested a personal hearing before 
the RO, which was conducted in April 2008.  

In June 2008, the Veteran was sent a letter notifying him 
that his appeal had been certified to the Board and within 
ninety days from the date of the letter (June 5, 2008), the 
Veteran could request a hearing before the Board.  No 
response was received from the Veteran.  As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty. 
38 U.S.C.A. § 101(24). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 



Background

The Veteran's service treatment records include medical 
records dated in 1971 from Rockingham Memorial Hospital, and 
an August 1971 record consists of a gastrointestinal (GI) 
series report. The results of the study indicated the 
swallowing function was normal; the stomach filled completely 
without deformity; and the bulb, C-loop, and jejunum were 
normal.  The examiner concluded the examination was an 
essentially negative GI series.  

In his February 1984 enlistment examination, the Veteran's 
clinical evaluation of the abdomen, viscera system, and 
endocrine system was deemed normal.  In a November 1989 
separation examination, the Veteran self-reported food 
intolerances, stating pepper caused indigestion. The examiner 
noted if the Veteran avoided the same, he experienced no 
problems.  The Veteran's separation examination was negative 
for any diagnosis of a stomach disorder.  

The Veteran stated that while on active duty for training for 
the period from August 12, 2001 to August 23, 2002 at PHIB 
CB-2, Little Creek, Virginia, he complained of a severe sinus 
headache and was given two-600 milligram Motrin, and 
instructed to take both tablets. He reported that his stomach 
felt "bad/turmoil" for the next 3 days.

In February 2003, the Veteran underwent a VA examination and 
reported no problems with his stomach.  He stated he 
experience problems with different medications that he was 
taking in the past but was "fine" now.  Subsequently, the 
Veteran was not diagnosed with any stomach conditions or 
disorders.

In a July 2003 private medical record of the Asthma Allergy 
Clinic, the Veteran denied nausea, vomiting, diarrhea, 
abdominal pains or changes in bowel habits, melena, or 
hematochezia. A follow-up record of March 2004 indicated the 
Veteran reported he was found to be lactose intolerant and 
improved when omitting milk products from his diet.  

In a March 2004 VA treatment record, the Veteran was 
diagnosed with lactose intolerance, improved with dietary 
changes and medication; gastroesophageal reflux disease 
(GERD), improved; and post-nasal drip syndrome, responsive to 
medication.

In an October 2004 VA examination, the examiner diagnosed the 
Veteran with bloating, some of which was related to lactose 
intolerance, improved with dietary changes and medication; 
and GERD, improved.  An October 2004 VA radiology report 
revealed normal studies of a barium swallow, upper GI series, 
and small bowel follow-through.  

In a July 2005 Report of Medical History prepared for the 
Veteran's reserve service, the Veteran indicated that he was 
lactose intolerant which caused gas, severe bloating and 
stomach pain. He reported that he had an adverse reaction to 
dairy and wheat products.

In a November 2005 VA treatment record, the examiner reported 
the Veteran complained of bloating and nausea but denied 
abdominal pain or diarrhea.  The examiner noted that a 
computed tomography (CT) scan was negative.  The examiner 
opined the Veteran's complaints were probably functional.

In a June 2006 VA medical notation, the Veteran was seen for 
a follow-up of an esophagogastroduodenoscopy (EGD) and 
colonoscopy.  The examiner noted the Veteran had intermittent 
diarrhea due to microscopic colitis; and no endoscopic or 
histological evidence of celiac disease.  

In a March 2006 VA Gastroenterology consultation, the 
examiner stated that when he spoke with the Veteran in 
January, the Veteran informed him that he had put himself on 
a gluten-free diet and felt much better and when he saw the 
Veteran in February, he had no abdominal complaints at all.

In July 2007, the Veteran underwent a VA examination and 
stated his stomach became a problem as a result of the many 
antibiotics and sinus-specific medication taken over the 
years which had a collective effect on his stomach. The 
Veteran stated an upper GI series in October 2000, and a 
colonoscopy and EGD in June 2006 had unremarkable findings.  

The examiner stated there were no objective findings for 
esophageal, gastric, or colonic abnormalities.  The examiner 
stated the Veteran had an extensive examination of the 
gastrointestinal system with no abnormalities found.  
Likewise there were no constitutional symptoms to support 
organic gastrointestinal disease, i.e., weight loss, 
malignancy, malabsorption, etc. The examiner stated the 
Veteran told him he was taking no medications yet still had 
subjective symptoms of dyspepsia the Veteran thought were 
caused by sinus medication. The examiner questioned the role 
of somatization with the Veteran.  The examiner stated there 
was no objective evidence in the Veteran's service records, 
VA medical records, or the records the Veteran produced 
during the examination to support the contention a food 
allergy was causing his subjective symptoms of dyspepsia.  

In an April 2008 VA GI consultation, the examiner noted the 
Veteran had been referred again for abdominal pain and 
bloating. The examiner's diagnosis was abdominal pain, 
resolved, most likely related to an episode of constipation.  
The examiner also diagnosed abdominal bloating, etiology 
unknown but most likely functional in origin.  The examiner 
stated that although the Veteran had negative small bowel 
biopsies in the past as well as a negative anti-endomyseal 
abdominal panel, he did have an elevated anti-gliaddin 
immunoglobulin G (IgG). A three month trial of a gluten free 
diet did not improve his symptoms.  The examiner noted the 
Veteran belched constantly during the interview, which raised 
the suspicion of aerophagia, which could lead to 
bloating/distension. The examiner opined that he suspected 
that the Veteran did have some underlying anxiety, possibly 
depression.

In a June 2008 VA GI consultation, the Veteran was noted to 
have underwent a wireless capsule enteroscopy for bloating 
and intermittent diarrhea.  In a July 2008 addendum, the 
examiner stated no cause for diarrhea or abdominal pain was 
seen and there was no evidence for celiac or Crohns disease.



Analysis

The Veteran seeks service connection for a stomach disorder, 
to include as secondary to a service-connected disability of 
chronic sinusitis with associated headaches (claimed as 
secondary to sinus and headache medications).  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran reported on his separation examination that he 
was intolerant to certain food, noting that pepper caused him 
to experience indigestion.   The separation examination 
physician stated if the Veteran avoided the same, he had no 
problems.  As such, because a stomach disorder or disability 
was not diagnosed in service or upon examination prior to 
separation from service, the Board finds that there was no 
evidence of a chronic stomach disorder at separation. 38 
C.F.R. § 3.303(b).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no probative evidence 
establishing a medical nexus between military service and the 
Veteran developing a stomach disorder.  Although the Veteran 
has been variously diagnosed with lactose intolerance, GERD, 
microscopic colitis, and abdominal pain and bloating, no 
medical evidence links the diagnoses to service.  

The Veteran has undergone many VA examinations; a February 
2003 examination found no stomach condition or disorder; a 
November 2005 CT scan and a June 2006 EGD and colonoscopy 
were noted to have unremarkable findings.  Significantly, a 
July 2007 examiner stated there were no objective findings 
for esophageal, gastric, or colonic abnormalities and that an 
extensive examination of the gastrointestinal system found no 
abnormalities.  An April 2008 examiner diagnosed the Veteran 
with abdominal bloating, etiology unknown, but noted the 
Veteran belched constantly which could lead to bloating and 
distension. In June 2008, the Veteran underwent a wireless 
capsule enteroscopy and the examiner noted no cause was seen 
for diarrhea or abdominal pain. 

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claim of a 
stomach disorder, nor is there any competent medical evidence 
indicating a diagnosis of a stomach disorder within one year 
of the Veteran's separation from active duty. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). None of the medical evidence of record 
relates the Veteran's claim of a stomach disorder to any 
event or incident during active military duty. 

The Veteran subsequently points to a summary that appears to 
have been written by the Veteran, of medical treatment he 
received while on active duty in the Reserves, during which 
he stated he was given two-600 milligram Motrin tablets and 
instructed to take both at the same time.  He stated this 
medication affected his stomach for three days.  However, 
there is no indication in the service treatment records 
associated with the claims file that indicates the Veteran 
developed a chronic stomach disorder or disability due to 
this incident.

Moreover, the evidence of record does not establish a 
continuity of symptomatology since discharge. The first 
notation of a stomach disorder associated with the record is 
dated in a July 2002 claim for service connection, 
approximately 12 years after the Veteran's separation from 
service. See Forshey v. West, 12 Vet. App. 71, 74 (1998); 
aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

The Board does not doubt the sincerity of the Veteran's 
belief that he has a stomach disorder as a result of his 
service. As a lay person without the appropriate medical 
training and expertise, however, he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed stomach disorder and the service-connected 
chronic sinusitis with associated headaches.   

As noted above, there is no medical evidence associated with 
the file that indicates the Veteran's claimed stomach 
disorder was aggravated or caused by the Veteran's service-
connected sinusitis, or any medication associated with 
sinusitis.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a stomach disorder, to include as 
secondary to the service-connected disability of chronic 
sinusitis with associated headaches (claimed as secondary to 
sinus and headache medications), and the benefit-of-the-doubt 
rule is not for application. 38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).




ORDER

Service connection for a stomach disorder, to include as 
secondary to the service-connected disability of chronic 
sinusitis with associated headaches (claimed as secondary to 
sinus and headache medications) is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


